                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

SHARIKA NICOLE JENKINS,

                       Plaintiff,

v.                                                        Case No: 6:15-cv-2134-Orl-31LRH

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.


                                            ORDER
       This cause comes before the Court on Richard A. Culbertson’s Unopposed Request for

Authorization to Charge a Reasonable Fee and Memorandum on Reasonable Fees Pursuant to

42 U.S.C. § 406(b) (Doc. 30), filed January 15, 2019.

       On March 20, 2019 (Doc. 36), the United States Magistrate Judge issued a report (Doc. 36)

recommending that the motion be granted. A joint statement of no objection to the Report was

filed March 22, 2019 (Doc. 37). Therefore, it is

       ORDERED as follows:

       1.     The Report and Recommendation is CONFIRMED and ADOPTED as part of this

              Order.

       2.     The Motion for fees (Doc. 30) is GRANTED. Mr. Culbertson is authorized to

              charge and collect from the Claimant a total of $11,864.00 in § 406(b) fees.


       DONE and ORDERED in Chambers, Orlando, Florida on March 25, 2019.




                                                                                        
Copies furnished to:

Counsel of Record
Unrepresented Party
